UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6915



LARRY ARNOLD YOUNG,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield . David A. Faber, Chief
District Judge. (1:88-cr-00112; 1:03-cv-00301)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Arnold Young appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

Young’s motion filed under former Fed. R. Crim. P. 35(a).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Young v.

United States, Nos. 1:88-cr-00112; 1:03-cv-00301 (S.D.W. Va. May 1,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -